DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 DECEMBER 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 9, 13-15, 17, 20, 23, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kopka, US 2016/0286251 in view of Zhao et al., US 2018/0359301 and further in view of Masterson, US 8,743,954.

Regarding claim 1, Kopka discloses a method for controlling, by a path control entity (Fig. 1, element 100), at least one path in a multipath environment (Fig. 1, see "FIRST NETWORK", and with multipath environment; page 1, paragraphs 9 and 10), the at least one path being used for transmitting a video stream comprising a sequence of video segments (receiving through a first network; page 1, paragraphs 10 and 20, 
determining a quality used in the video stream (system can determine bitrate/speed of transmission; page 3, paragraph 53, and page 7, paragraph 141, and page 8, paragraph 177, and wherein this relates to the resolution(s)/quality of a video; page 5, paragraph 93, and page 7, paragraph 144, and Fig. 5); and 
determining that the quality used in the video stream has changed during the transmission based on a difference (system can determine change in resolution/quality based on changes/differences in bitrate/speed of transmission; page 3, paragraph 53, and page 7, paragraph 141, and page 8, paragraph 177), wherein when it is determined that the quality used in the video stream has changed, an adaptation of a number of the at least one path used for transmitting the video stream in the multipath configuration is initiated based on the determined change of the quality (system can determine to activate an additional network/path; page 7, paragraph 145, and page 8, paragraph 178, and page 9, paragraph 187, and again speeds directly related to the resolution(s)/quality; page 5, paragraph 93, and page 7, paragraph 144, and Fig. 5).
Kopka does not explicitly disclose an encrypted video; 
obtaining a target video quality; 
estimating a quality based on video segments; and
determining based on a difference between the target video quality and the estimated quality.

estimating a quality based on video segments (estimating the encoding rate based on the segments; page 2, paragraph 16, and page 4, paragraph 33, and page 5, paragraph 37, and again, encoding rate relates to resolution/quality; page 2, see Table 1, and wherein resolutions/quality can also correlate to a determined size of a video segment; page 2, paragraph 14, and page 4, paragraph 35, and page 5, paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kopka and Zhao by allowing estimation of resolutions based on file segments, in order to provide an improved system and method for estimating the data encoding rate over a network (Zhao; page 1, paragraph 1, and see abstract).
Kopka in view of Zhao does not explicitly disclose obtaining a target video quality; and
determining based on a difference between the target video quality and the estimated quality.
In a related art, Masterson does disclose obtaining a target video quality (system can obtain a target quality value; col. 4, lines 20-23, and col. 6, lines 1-15);
estimating a quality (system can generate estimate of the quality of content; col. 2, lines 60-65, and col. 3, lines 6-8); and
determining based on a difference between the target video quality and the estimated quality (comparing the estimated quality with the target quality value; col. 5, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kopka, Zhao, and Masterson by allowing adaptations to be dependent on detected changes in detected/estimated quality as compared to a target quality, in order to provide an improved system and method for adjusting the system parameters/operations based on measured quality (Masterson; col. 2, lines 52-54).

Regarding claim 2, Kopka in view of Zhao and Masterson discloses determining a size of the video segments in the video stream (Zhao; determining sizes of the segments page 2, paragraph 16, and page 4, paragraphs 33 and 35); and 
determining a change of the size of the video segments over time, wherein the quality used in the video stream is estimated taking into account the determined size and the determined change of the size (Zhao; average and mean values for the sizes can be determined, i.e. changing over time, and wherein this is then used to estimate the encoding rate; page 4, paragraph 33, and page 5, paragraphs 36-37, and again, encoding rate relates to resolution/quality; page 2, see Table 1, and page 1, paragraph 12).

3, Kopka in view of Zhao and Masterson discloses initiating an adaptation of the at least one path comprises opening a new path or closing an existing path in the multipath environment based on the determined change of the quality (Kopka; system can determine to activate, i.e. open an additional network/path; page 7, paragraph 145, and page 8, paragraph 178, and page 9, paragraph 187, and again related to the resolution(s)/quality; page 5, paragraph 93, and page 7, paragraph 144, and Fig. 5, and wherein can also deactivate, i.e. close a network/path; page 3, paragraph 58, and Zhao; encoding rate relates to resolution/quality; page 2, see Table 1, and page 1, paragraph 12).

Regarding claim 5, Kopka in view of Zhao and Masterson discloses when it is determined that the quality used in the video stream during the transmission has decreased, an opening of an additional path in the multipath environment used for transmitting the video stream or a closing of an existing path in the multipath environment used for transmitting the video stream is initiated (Kopka; system can determine to activate, i.e. open an additional network/path; page 7, paragraph 145, and page 8, paragraph 178, and page 9, paragraph 187, and again related to changing, i.e. can be decreasing, resolution(s)/quality; page 5, paragraph 93, and page 7, paragraph 144, and Fig. 5, and wherein can also deactivate, i.e. close a network/path; page 3, paragraph 58, and Zhao; encoding rate relates to resolution/quality; page 2, see Table 1, and page 1, paragraph 12).

8, Kopka in view of Zhao and Masterson discloses the video segments comprise payload data (Zhao; data payload; page 4, paragraph 34) transmitted over the at least one path in a first transmission direction (Kopka; receiving, i.e. first direction, through a first network; page 1, paragraphs 10 and 20), the payload data is transmitted between two consecutive requests requesting to receive the video stream, and the two consecutive requests are transmitted in a direction opposite to the first transmission direction (Kopka; transmission received between requests to server for content from the various networks/paths; page 5, paragraph 88, and page 8, paragraphs 175-178, and page 9, paragraph 187).

Regarding claim 9, Kopka in view of Zhao and Masterson discloses when it is determined that the quality used in the video stream during the transmission remains substantially the same, it is determined that the quality is in a lower quality range of a known possible quality range, and wherein, when it is determined that the quality changes by more than a defined threshold, it is determined that the quality is in a higher quality range of the known possible quality range (Kopka; system can make determinations about resolutions/quality based on changes in bitrates; page 3, paragraph 53, and page 7, paragraph 141, and page 8, paragraph 177, and wherein this relates to ranges of bitrates which can indicate certain resolutions/qualities, i.e. a stable/small change in bitrate of 750kbps to 700kbps can indicate lower resolutions/quality, and a large change in bitrate of 6000kbps to 3000kbps can indicate a higher resolutions/quality; see Fig. 5, and with reference value; page 3, paragraphs 60-61, and Masterson; operations performed based on determination with a target 

Claim 13, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a memory and at least one processing unit, the memory containing instructions executable by said at least one processing unit (Zhao; with processor and memory containing processor executable instructions; page 4, paragraph 29).

Claim 14, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 2.  
Claim 15, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 3.  

Claim 17, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 5.  The following additional limitations are also disclosed: 
decreasing over time (Kopka; can decrease over time as network conditions change; page 5, paragraph 100, and related to decreasing in relation to a reference value; page 1, paragraph 16).

20, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 9.

Regarding claim 23, Kopka in view of Zhao and Masterson discloses wherein the path control entity is a hybrid access gateway or a policy controller located in a hybrid access broadband network (Zhao; with use of gateway device; Fig. 1, element 161, and page 2, paragraph 18, and page 3, paragraphs 21 and 28, and wherein gateway is considered hybrid access in that is communicates with both a satellite system and a separate access network; Fig. 1, elements 120, 139, and 161).

Claim 28, which discloses a non-transitory computer readable medium, is analyzed based on the citations and/or rationale provided in the rejection of similar claims 1 and 13.

Regarding claim 30, Kopka in view of Zhao and Masterson discloses the target video quality is associated with a first value (Masterson; a target quality value, i.e. first value; col. 4, lines 20-23, and col. 6, lines 1-15), the estimated quality is associated with a second value (Masterson; estimate of the quality of content, i.e. second value; col. 2, lines 60-65, and col. 3, lines 6-8), and determining whether the quality used in the video stream has changed comprises determining whether the difference between the first and second values is greater than a threshold value (Masterson; system can make determination if the estimated quality is less/greater than a target quality value; col. 6, lines 16-21, and wherein this can be related to a difference that is greater than a 

Regarding claim 31, Kopka in view of Zhao and Masterson discloses in case a constant bit rate scheme is used for transmitting the encrypted video stream, the quality used in the video stream is estimated based on a first size of a first video segment included in the video stream and a second size of a second video segment included in the video stream, and in case a variable bit rate scheme is used for transmitting the encrypted video stream, the quality used in the video stream is estimated based on a deviation of the first video segment with respect to other video segments included in the video stream (Masterson; constant bit rate system; col. 2, lines 15-26, and adjustable bit rate system, i.e. variable bit rate; col. 2, lines 52-60, and Zhao; adaptive, i.e. variable bit rate; page 2, paragraph 13, and wherein average and mean values for the sizes can be determined, i.e. changing/deviating over time, and wherein this is then used to estimate the encoding rate; page 4, paragraph 33, and page 5, paragraphs 36-37, and again, encoding rate relates to resolution/quality; page 2, see Table 1, and page 1, paragraph 12).	

Claims 4, 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kopka, US 2016/0286251 in view of Zhao et al., US 2018/0359301 and Masterson, US 8,743,954 and further in view of Salgueiro et al., US 2018/0109579.

Regarding claim 4, Kopka in view of Zhao and Masterson discloses all the claimed limitations of claim 1, as well as wherein initiating an adaptation of the at least one path comprises controlling a transmission policy of the video stream in the multipath environment based on the determined change in the quality and adapting the at least one path in the multipath environment (Kopka; system can determine change in resolution/quality based on changes in bitrate/speed of transmission; page 3, paragraph 53, and page 7, paragraph 141, and page 8, paragraph 177, and system can determine to activate an additional network/path; page 7, paragraph 145, and page 8, paragraph 178, and page 9, paragraph 187, and again related to the resolution(s)/quality; page 5, paragraph 93, and page 7, paragraph 144, and Fig. 5).  
While Kopka in view of Zhao and Masterson also discloses controlling a policy (Kopka; with multipath policies, i.e. MPTCP; page 1, paragraphs 9 and 10), Kopka in view of Zhao and Masterson does not explicitly disclose informing a controller configured to control a transmission; and 
adapting based on a feedback received from the controller.  
In a related art, Salgueiro does disclose informing a controller configured to control a transmission, and adapting based on a feedback received from the controller (information requests sent to gateway for transmission of a second content, and wherein the reply, i.e. feedback, from the gateway is used to then adjust the playback based on changing network conditions; page 5, paragraphs 41-42).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kopka, Zhao, 

Regarding claim 7, Kopka in view of Zhao and Masterson discloses all the claimed limitations of claim 2, as well as determining the size and the change of the size comprises determining an average size of a defined number of a group of video segments in the video stream and determining a mean value of the average size of the defined number of the group of video segments (Zhao; average and mean values for the sizes can be determined from the segments, i.e. a group of segments; page 4, paragraph 33, and page 5, paragraphs 36-37).  
While Kopka in view of Zhao and Masterson also discloses use of a reference value (Kopka; page 3, paragraphs 60-61), Kopka in view of Zhao does not explicitly disclose wherein when a deviation of a value is larger than a threshold value, an adaptation of the at least one path is initiated.  
In a related art, Salgueiro does disclose wherein when a deviation of a value is larger than a threshold value, an adaptation of the at least one path is initiated (initiating request for content on an additional interface, i.e. second path, if a value is above a threshold; page 3, paragraph 30).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kopka, Zhao, 

Claim 16, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 19, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 7.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kopka, US 2016/0286251 in view of Zhao et al., US 2018/0359301 and Masterson, US 8,743,954 and further in view of Han et al., US 2018/0167436.

Regarding claim 10, Kopka in view of Zhao and Masterson discloses all the claimed limitations of claim 1, as well as the encrypted video stream (Zhao; streaming data which is encrypted; page 4, paragraph 35, and page 5, paragraph 41).  
Kopka in view of Zhao and Masterson does not explicitly disclose a video is identified as being a video stream based on a name indication present in a message exchanged between a video streaming entity and a video receiving entity, the name indication allowing the video streaming entity to be identified.  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kopka, Zhao, Masterson, and Han by allowing identifying information about video segments to be utilized by the system already disclosed in Kopka, Zhao, and Masterson, in order to provide an improved system and method for adaptive streaming with a video client with the use of MPTCP, which can dramatically improve QoE of video streaming (Han; page 1, paragraphs 1-2 and 13).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kopka, US 2016/0286251 in view of Zhao et al., US 2018/0359301 and Masterson, US 8,743,954 and further in view of Vasseur et al., US 2015/0319076.

Regarding claim 11, Kopka in view of Zhao and Masterson discloses all the claimed limitations of claim 1, as well as the quality is estimated (Zhao; estimating the encoding rate based on the segments; page 2, paragraph 16, and page 4, paragraph 33, and page 5, paragraph 37, and again, encoding rate relates to resolution/quality; 
Kopka in view of Zhao and Masterson does not explicitly disclose a Machine Learning algorithm embedded in a Deep Packet Inspection module.  
In a related art, Vasseur does disclose a Machine Learning algorithm embedded in a Deep Packet Inspection module (node with deep pack inspection technique and machine learning process, i.e. algorithm; page 6, paragraph 59, and with modules; page 2, paragraph 23).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Kopka, Zhao, Masterson, and Vasseur by allowing different processing techniques to be utilized by the system already disclosed in Kopka, Zhao, and Masterson, in order to provide an improved system and method for making routing decisions in time sensitive networks thereby reducing potential delays (Vasseur; page 1, paragraphs 1 and 3).

Claim 22, which discloses a control entity, is analyzed based on the citations and/or rationale provided in the rejection of similar claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424